Citation Nr: 0200312	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March to May 1942 and 
from February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claims 
seeking an increased rating for his PTSD and to a TDIU.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In written argument dated in October 2001, the veteran's 
representative argued that the veteran's PTSD warranted a 70 
percent evaluation, effective January 25, 1996.  In light of 
the following decision, in which the Board finds that the 
veteran's PTSD most closely approximates a 70 percent rating, 
the RO should consider this contention when assigning the 
effective date for the 70 percent evaluation and thereafter 
take any action deemed appropriate.  Similarly, although the 
Board finds that the veteran's TDIU must be remanded for 
further development and adjudication, the RO should note that 
his representative also asserts that a January 25, 1996, 
effective date is warranted for the veteran's entitlement to 
TDIU benefits; as such, in the event the RO finds that the 
veteran is entitled to these benefits, it should consider his 
representative's contention in assigning the effective date.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by near-continuous 
depression; chronic sleep impairment; frequent nightmares, 
flashbacks, and intrusive thoughts; a sense of hopeless about 
the future; anxiety; an exaggerated startle response; 
impaired concentration; mood swings; marked difficulty 
adapting to stressful situations; severe avoidance behavior; 
and severe social isolation.  

3.  The evidence does not show that the veteran's PTSD is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; that he is in persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living, including the 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in November 1995, the RO 
established service connection for PTSD and assigned the 
current 50 percent evaluation, effective June 21, 1995.  The 
veteran filed this claim seeking an increased rating for this 
condition in February 1999.

At the time the veteran filed a claim seeking service 
connection for PTSD, he submitted an August 1995 report 
prepared by his treating VA psychiatrist.  The report 
reflects that the physician diagnosed the veteran as 
suffering from chronic and severe PTSD stemming from his 
combat experiences.  In addition, the psychiatrist stated 
that, because the veteran was beyond retirement age, he was 
primarily concerned with the veteran's social impairment.  In 
this regard, he commented that, despite having a "quite 
likable demeanor," the veteran had no social life and was 
unable to discuss his World War II experiences with his 
family.  The psychiatrist added that the veteran was also 
unable to tolerate family gatherings and noted that his 
earning capacity was reduced prior to his retirement because 
the veteran was unable to participate in meetings.  Finally, 
he reiterated that the veteran's PTSD was productive of 
severe social impairment and opined that he foresaw no 
improvement in either his PTSD or his level of functioning.

Thereafter, in connection with his service connection claim, 
in August 1995, the veteran was afforded a VA psychiatric 
examination.  The psychiatrist reviewed his pertinent 
military, medical and occupational history and observed that 
the veteran was receiving regular outpatient care at the VA 
clinic in Boston, Massachusetts, which consisted of 
participation in PTSD group therapy sessions and the use of 
Zoloft to treat the condition.  In addition, he noted that 
the veteran retired in 1981 when his place of employment 
closed and that he had a number of physical problems, 
including cancer of the colon and rectum, which was diagnosed 
in 1980, several orthopedic conditions, as well as impaired 
vision and hearing.  With regard to his military experiences, 
the examiner indicated that the veteran reported numerous 
stressors relating to attacks on the ship from kamikaze 
fighter pilots, which resulted in numerous injuries and loss 
of lives.

During the examination, the veteran complained that he 
suffered from sleep impairment and that he had nightmares 
about an explosion that took place early in the morning as 
well as involving men drowning at sea.  In addition, he 
reported that he had intrusive thought about his World War II 
experiences and that they were on his mind "all the time."  
As a result, he said that he no longer swam and that he 
avoided tunnels and elevators.  He further stated that his 
World War II memories caused him to awaken at night and that 
they sometimes led him to walk on the street in the evenings.  
The veteran also indicated that he was frequently troubled by 
external stimuli, such as airplane noise, and that because of 
his flashbacks, intrusive thoughts and nightmares, he 
frequently isolated himself.  In this regard, he stated that 
he did not like discussing these experiences with family 
members and that he often went for a drive alone in his car.  
Further, the veteran complained that he had no close friends, 
described himself as "now alone," and reported that 
gardening was his only hobby.

The mental status examination disclosed that the veteran's 
speech was monotone and the examiner described his general 
appearance as "neglectful."  In addition, the psychiatrist 
reported that the veteran "burst into tears on and off 
throughout the interview."  Further, he commented that the 
veteran isolated himself at home and had little communication 
with his family.  The examiner added that the veteran denied 
having suicidal ideation but stated that he suffered from 
"tormenting" nightmares and had "many sleepless hours."  
He further indicated that the veteran was easily startled and 
was hypervigilant; lacked any meaningful friendships; and had 
a foreshortened future.  The examiner also commented that the 
veteran exhibited a "certain emotional numbing toward his 
loved ones and that his intrusive thoughts troubled him 
daily."  Further, he stated that the veteran's recent and 
remote memory was satisfactory but that his attention and 
concentration span were narrow.  The diagnosis was chronic, 
severe, PTSD with moderate depressive features.

In addition, a review of the claims folder discloses that, in 
November 1969, the RO received copies of several lay 
statements in which the affirmants indicated that they had 
served aboard ship with the veteran during World War II.  In 
these statements, each of the affirmants reported that they 
served under combat conditions, explaining that they were 
subjected to kamikaze attacks and bombings and that numerous 
of their fellow soldiers were killed.  

Based on the above evidence, in a November 1995 rating action 
the RO granted service connection for PTSD.  In doing so, the 
RO cited the lay statements as well as the August and October 
1995 reports and essentially determined that they veteran 
suffered from PTSD as a consequence of his World War II 
combat experiences.  In addition, as noted above, the RO 
assigned a 50 percent evaluation for this condition, 
effective June 21, 1995.  After receiving notification of 
this determination, in January 1996 the veteran filed a 
statement in which he indicated that he was unable to work, 
together with a VA Form 21-8940, a formal application for 
increased compensation based on unemployability.  The RO also 
reviewed VA outpatient treatment records, dated from May 1995 
to November 1996, and in a July 1996 rating action, denied 
entitlement to an evaluation in excess of 50 percent for his 
PTSD and to a TDIU.  The veteran was notified of this rating 
action later that same month but did not appeal.

As noted above, the veteran filed this claim seeking an 
increased rating in February 1999.  In doing so, he requested 
to be scheduled for a VA psychiatric examination to assess 
the severity of his PTSD, and in March 1999, he was afforded 
a formal psychiatric evaluation.  The examiner noted the 
veteran's pertinent military history, including his stressful 
World War II combat experiences, as well as his physical 
ailments and occupational background, consistent with that 
discussed above.  The examiner indicated that the veteran 
continued to suffer from nightmares and flashbacks and stated 
that the veteran attributed the worsening of these symptoms 
to his enforced idleness due to his disabilities and his age.  
The examiner added that the veteran did not socialize and 
instead stayed at home and ruminated about his World War II 
experiences.  The examiner diagnosed him as having chronic, 
severe, PTSD and estimated that his Global Assessment of 
Functioning (GAF) score was 40.  Thereafter, the examiner 
stated that the veteran was unable to perform any kind of 
work as a consequence of his physical conditions and his 
PTSD.  In addition, he indicated that his PTSD contributed to 
his inability to be employed.  The examiner also 
characterized the veteran as "extremely isolated," which he 
reported was due to his PTSD.  In addition, he indicated that 
the veteran's PTSD was manifested by his inability to 
maintain favorable relationships because of the severity of 
the disorder, resulting in severe residual impairment.

In a rating action dated later that same month, the RO denied 
entitlement to an increased rating for the veteran's PTSD and 
to a TDIU.  In doing so, the RO noted the findings of the 
March 1999 VA examination report and indicated that there was 
no evidence he was receiving any "ongoing" psychiatric 
treatment.  The veteran appealed, arguing that the results of 
the March 1999 VA psychiatric examination warranted an 
increase in the evaluation of his PTSD to 70 percent.

In addition, the RO thereafter associated with the claims 
folder VA outpatient treatment records, dated from April 1996 
to August 2000, which reflect that the veteran continued to 
receive regular VA care for his PTSD.  These entries show 
that the veteran participated in VA group therapy sessions 
and that his treating counselor consistently estimated that 
his GAF score was between 60 and 65; a GAF score of 65 was 
most frequently assigned.  In August 2000, the RO reviewed 
these records and confirmed and continued the denial of this 
increased rating claim.

Thereafter, in February 2001, the veteran was afforded 
another VA psychiatric examination.  At the outset of his 
report, the examiner reviewed the veteran's pertinent 
service, medical and occupational history.  Thereafter, he 
noted that the veteran was receiving regular VA care for his 
PTSD and indicated that the veteran had reported having 
nightmares and flashbacks.  The veteran also complained of 
suffering from sleep disturbance as well as "numbness, rage 
and startle."  In addition, the veteran indicated that he 
had depression but denied having any homicidal or suicidal 
ideation.

The mental status examination revealed that the veteran 
walked with a cane and had difficulty hearing.  The examiner 
indicated that the veteran attempted to be cooperative and 
friendly during the interview but reported that he became 
"quite tearful" when recalling events that took place 
during World War II.  In addition, he described the veteran's 
affect as "that of an anxious, agitated, volatile individual 
who's subject to major mood variations."  The evaluation 
also disclosed that the veteran's memory was within normal 
limits, that his motor activity was restless, that his 
judgment was fair and that there was no evidence of any major 
thought disturbance.

Thereafter, the examiner commented on the impact of the 
veteran's PTSD on his employability.  In doing so, he noted 
that he had long worked at a steel plant but that he retired 
in 1980 and had not been employed for many years.  Further, 
he noted that the veteran was diagnosed with cancer in 1980 
and that, due to his "multiple infirmities and 
disabilities," he was "not employable at this time."  In 
offering this assessment, the examiner noted that the 
veteran's PTSD was productive of depression, agitation and 
anxiety and estimated that his GAF score was 51.  With 
respect to that GAF score, the examiner stated that he had 
"dialogued" with the veteran's treating VA therapist, who 
he noted had estimated that his GAF score was 65.  In doing 
so, he reported that the therapist indicated that she 
primarily determined that that score was appropriate based on 
the veteran's behavior during group therapy sessions.  The 
examiner reaffirmed his estimate of the veteran's GAF score, 
noting the therapist had not examined him individually for 
his multiple psychiatric symptomatology.  Thereafter, he 
explained that the veteran's depression and anxiety were 
frequently masked by a social veneer and his difficulty in 
disclosing his interpsychic pain, thus providing a rationale 
for his impression that the veteran's PTSD was more disabling 
than that offered by his treating therapist.

Also of record are excerpts from the Dictionary of American 
Fighting Ships, which are consistent with the veteran's 
report of his in-service stressors.

Finally, in written argument dated in October and December 
2001, the veteran's representative highlighted the findings 
of the February 2001 VA psychiatric examination report and 
reiterated that a 70 percent evaluation for his PTSD was 
warranted.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In reaching this determination, the Board 
notes that since filing this claim in February 1999, he has 
been afforded two VA psychiatric examinations and that VA has 
associated voluminous records of the veteran's outpatient 
treatment.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Under this code a 50 percent 
evaluation is warranted for PTSD when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation for 
PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when the condition is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

After a careful review of the record, the Board agrees with 
the veteran and his representative that the evidence shows 
that the service-connected PTSD warrants a 70 percent 
evaluation.  In reaching this determination, the Board finds 
that the March 1999 and February 2001 VA examination reports 
are more probative in assessing the impact and severity of 
the veteran's PTSD than the entries contained in the VA 
outpatient treatment records because only these examiners 
offered assessments of the severity of the veteran's PTSD, 
including his employability, based on a review of his 
pertinent military, medical and occupational history, as well 
as one-on-one interviews of the veteran and the 
administration of mental status testing.  The Board further 
concludes that the latter VA examination report is especially 
probative because the examiner who prepared it discussed the 
findings and conclusions contained in the outpatient 
treatment records.  Moreover, he provided a specific 
rationale for his impression regarding the severity of the 
veteran's PTSD and its impact on his employability and 
explained why he differed with the assessment offered by the 
veteran's treating outpatient therapist.

In this regard, the Board notes that in Guerrieri v. Brown, 4 
Vet. App. 467 (1993), the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.  Further, the Board is charged with the duty to assess 
the credibility and weight given to evidence.  Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The examiner who conducted the February 2001 VA psychiatric 
examination indicated that, although the veteran attempted to 
be cooperative and friendly during the interview, he became 
"quite tearful" when recalling events that took place 
during World War II.  In addition, he described the veteran's 
affect as "that of an anxious, agitated, volatile individual 
who's subject to major mood variations."  Moreover, he 
estimated that the veteran's GAF score was 51, which 
according to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, reflects borderline moderate to serious 
social and occupational impairment.  Indeed, in doing so, the 
examiner noted that his PTSD was productive of depression, 
agitation and anxiety that, in combination with his physical 
conditions, rendered him unemployable.  He also specifically 
took issue with the veteran's treating therapist's 
impression, explaining that her assessment was based on his 
participation in group therapy sessions rather than from 
individual counseling, which masked many of his psychiatric 
symptoms and thus prevented her from ascertaining the full 
extent of his disability.  The Board concludes that these 
findings more nearly approximate the criteria for a 70 
percent rating.

Similarly, the examiner who performed the March 1999 VA 
psychiatric evaluation indicated that the veteran was 
extremely socially isolated and was unable to maintain 
favorable relationships because of the severity of his PTSD.  
In addition, he reported that the veteran was preoccupied by 
his World War II experiences, both while awake as well as 
when sleeping, and that he also suffered from chronic sleep 
impairment as a consequence of the condition.  Further, he 
commented that the veteran's PTSD resulted in severe 
occupational impairment and suggested that it alone might 
render him unemployable.  As such, the Board finds that these 
findings support a 70 percent evaluation for the veteran's 
PTSD.

Moreover, a review of the medical evidence reflects that the 
veteran's psychiatric disability is productive of severe 
social impairment, resulting in deficiencies in his social 
relationships, including those involving his family; mood 
disturbances; near-continuous depression; neglect of his 
personal appearance; difficulty adapting to stressful 
circumstances; and a general inability to establish and 
maintain effective relationships.  As such, entitlement to a 
70 percent rating has been shown.

The Board further finds, however, that the veteran's PTSD 
does not warrant an evaluation in excess of 70 percent, and 
indeed, neither he nor his representative contend otherwise.  
In reaching this latter conclusion, the Board reiterates that 
the February 2001 VA examiner, whose opinion the Board finds 
to be the most persuasive, opined that the veteran was 
unemployable only when his nonservice-connected conditions 
were taken into consideration and that his PTSD alone did not 
prevent him from working.  Further, the only evidence 
supporting entitlement to a 100 evaluation is the assessment 
offered by the March 1999 VA examiner.  Although the Board 
notes that his assignment of a GAF score of 40 suggests that 
the veteran might be unemployable due to his service-
connected PTSD alone, the examiner's comments clarify that 
this condition alone does not render the veteran unable to 
work.  In this regard, the Board observes that he indicated 
that the veteran's PTSD "contributed" to his inability to 
be employed.  Similarly, he stated that the veteran was 
unable to perform any kind of work as a consequence of his 
physical conditions and his PTSD.  As such, the Board finds 
that the March 1999 and February 2001 VA examination reports, 
together with the findings and conclusions contained in the 
outpatient treatment records, shows that the veteran's PTSD 
is not productive of total occupational impairment.  

In addition, a review of the medical evidence reveals that 
the condition is not manifested by any of the following:  
gross impairment in the veteran's thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, his 
former occupation, or his own name.  Indeed, the February 
2001 VA examination report reflects that the veteran denied 
having any homicidal or suicidal ideation and that his memory 
within normal limits.  Moreover, the examiner commented that 
he exhibited no evidence of any major thought disturbance.  
As such, the preponderance of the evidence is against a 
finding that the veteran's PTSD warrants a total schedular 
evaluation.

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a TDIU.  The Board has carefully reviewed the claims file 
and finds that this claim must be remanded for additional 
development and adjudication.

The veteran contends, in essence, that entitlement to a TDIU 
is warranted because he is unemployable due to his service-
connected PTSD.  A review of the claims folder, however, 
reveals that in the October 1995 VA examination report, the 
physician recorded a history to the effect that the veteran 
had suffered from impaired hearing since service as a 
consequence of an explosion that took place while he was 
serving aboard the USS Franklin.  In addition, a VA 
audiological evaluation conducted earlier in October 1995 
shows that the veteran has bilateral hearing loss for VA 
compensation purposes and that examiner likewise recorded a 
history to the effect that the condition had been chronic 
since the veteran's World War II service.  Further, that 
examiner also diagnosed the veteran as having tinnitus, 
suggesting that that disability too might be related to his 
military service.  As such, the record raises claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  To date, however, VA has not considered either 
of these claims.  Although where an inferred claim is raised 
by the record it is generally referred to the RO for 
appropriate action, here the Board notes that resolution of 
the inferred service connection claims could well impact upon 
the Board's consideration of the total rating issue.  As 
such, the Board finds that, because these claims are 
inextricably intertwined with the total rating issue, they 
must be considered together, and thus a decision by the Board 
on the veteran's total rating claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Further, on remand, in adjudicating these claims, the RO must 
specifically consider the application of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (2001) in 
light of the veteran's service and the basis of the RO's 
November 1995 grant of service connection for PTSD.  See 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

The Board also finds that the RO should also reconsider the 
veteran's TDIU claim in light of the Board's determination 
that the PTSD warrants a 70 percent rating.  In addition, 
because the record shows that the veteran continues to 
receive regular VA treatment for his psychiatric disability, 
the Board finds that any outstanding records should be 
obtained.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any disability, 
particularly PTSD, impaired hearing, and 
tinnitus, from any facility or source 
identified by the veteran.  This should 
specifically include records of his 
treatment at the Boston, Massachusetts VA 
Medical Center, dated since August 2000.  
The aid of the veteran and his 
representative in identifying and 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear examination.  It is 
imperative that the veteran's examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  The examination 
report should reflect consideration of 
the veteran's history, including the 
documented explosions that took place 
while he was serving in the Navy during 
World War II aboard the USS Franklin.  
All appropriate tests and studies, 
including an audiological evaluation, 
should be conducted, and all clinical 
findings should reported in detail.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and/or tinnitus is 
related to his period of service.  In 
doing so, the examiner should consider 
the opinions offered by October 1995 VA 
physician who performed the VA 
psychiatric examination and the October 
1995 VA outpatient examiner.  Thereafter, 
the examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities (including his bilateral 
hearing loss and/or tinnitus if the 
examiner concludes it is related to his 
military service), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.  In offering this opinion, 
the examiner should take into 
consideration the assessments offered by 
the VA examiners who conducted the March 
1999 and February 2001 VA psychiatric 
examinations, as well as his treating VA 
counselor, as to the impact of his 
service-connected PTSD, together with the 
impact, if any, of his bilateral hearing 
loss and/or tinnitus if the examiner 
concludes that it is at least as likely 
as not that either condition is related 
to his history of noise exposure during 
service.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  Prior to readjudicating the 
veteran's TDIU claim, the RO must 
determine whether service connection is 
warranted for bilateral hearing loss 
and/or tinnitus.  In doing so, the RO 
must specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  
Further, if service connection is 
established for either condition, a 
disability rating must be assigned.  The 
RO should thereafter readjudicate the 
veteran's TDIU claim in light of that 
determination, as well as the Board's 
decision granting an increased rating for 
his PTSD.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



